Order entered November 16, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01299-CV

                            IN RE SONIA ALVAREZ, Relator

                Original Proceeding from the 401st Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 401-55108-2016

                                         ORDER
                      Before Justices Lang-Miers, Myers, and Boatright

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs, if any, of this proceeding.


                                                    /s/   LANA MYERS
                                                          JUSTICE